Title: From George Washington to Colonel Samuel Blachley Webb, 15 July 1777
From: Washington, George
To: Webb, Samuel Blachley



Dear Sir,
Clove [N.Y.] July 15th 1777.

Your favour of yesterdays date is just come to hand. You have my thanks for your care of the Spirits and Cheese, which I could wish to have sent forward to me at this place, or wherever I may be. Colo. Trumbull went from hence to day, to Peekskill; if you could get it into his care he will, I am perswaded, put it into hands that will not suffer it to be stolen or adulterated on the way—but as his stay there will be very short I must request your attention to this matter if he should become of. I have also to thank you Sir, which I do very sincerely for the Map which will, if we should have occasion to Manœuvre about in the parts describd by it be very useful to me.
I was led to believe by Genl Parsons that the Connecticut Regiments would average abt 600 Men each yours having been put upon the same footing with the Eight of that State I was in hopes to have found stronger than you have mentioned. I am with sincerety Yr Obedt & Affecte Servt

Go: Washington

